UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7254



PERRY L. CRAWFORD, SR.,

                                              Plaintiff - Appellant,

          versus


JOHN   CROW,    Superintendent    at   Lincoln
Correctional Center,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-05-41-1)


Submitted:   July 24, 2006                  Decided:   August 8, 2006


Before WILLIAMS, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Perry L. Crawford, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Perry L. Crawford, Sr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.        Crawford v. Crow, No. CA-05-41-1

(W.D.N.C. July 25, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -